


117 HR 5446 IH: Pedestrian Safety and Transit Preservation Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5446
IN THE HOUSE OF REPRESENTATIVES

September 30, 2021
Mr. Espaillat introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To require that certain funds remain available through fiscal year 2028 for the liquidation of valid obligations incurred during fiscal years 2014 through 2016 of active grants awarded with such funds, and for other purposes.


1.Short titleThis Act may be cited as the Pedestrian Safety and Transit Preservation Act. 2.Availability of funds (a)In generalFunds made available in division L of the Consolidated Appropriations Act, 2014 (Public Law 113–76) under the heading Department of Transportation—Office of the Secretary—National Infrastructure Investments for pedestrian safety and transit projects that were available for obligation through fiscal year 2016 shall remain available through fiscal year 2028 for the liquidation of valid obligations incurred during fiscal years 2014 through 2016 of active grants awarded with such funds.
(b)Effective date
(1)In generalSubject to paragraph (2), this section shall become effective immediately upon enactment of this Act. (2)Enactment after September 30, 2021If this Act is enacted after September 30, 2021, this section shall be applied as if it were in effect on September 30, 2021.

